301 F.2d 506
112 U.S.App.D.C. 182
Alvin O. WEST, Appellantv.Claude L. DAWSON, Appellee.
No. 16533.
United States Court of Appeals District of Columbia Circuit.
Argued Nov. 20, 1961.Decided Nov. 30, 1961.

Appeal from the United States District Court for the District of Columbia; Matthew F. McGuire, District Judge.
Mr. Joseph L. Nellis, Washington, D.C., for appellant.
Mr. Dennis Collins, Washington, D.C., with whom Mr. John Paul Sullivan, Washington, D.C., was on the brief, for appellee.
Before PRETTYMAN, FAHY and DANAHER, Circuit Judges.
PER CURIAM.


1
This is an appeal from summary judgement entered by the District Court in a civil action for libel.  We find no error.


2
Affirmed.